Case 1:20-cv-00651-GLS-DJS Document 41-1 Filed 07/20/20 Page 1 of 2

Ad Hoc New Yorker Republican Committee
Trustee Christopher Earl Strunk
141 Harris Avenue
Lake Luzerne, New York 12846-1721
518-416-8743 Email: strunk@leader.com

U.S. DISTRICT

   
   
  

COURT - N.D, OF N.Y,

me

JUL 20 2029

 
         

John M. Domurad, Clerk of the UNITED STATES Court
for the Northern District Court Of New York

U.S. Courthouse and Federal Building

445 Broadway, the Clerk's Office Room 509

Albany, NY 12207-2936

AT__ O'CLOCK
John M. Domurad, Clerk -Anacon

Mere - Albany

   

Regarding: REV. STEVEN SOOS et al., V ANDREW M. CUOMO et al., 20-cv-651 (GLS/DJS)

 

Subject: Proposed Plaintiff-Intervener Petition for THE AD HOC NEW YORKER REPUBLICAN
COMMITTEE INTERVENTION TO ENLARGE THE PRELIMINARY INJUNCTION TO
RESOLVE DEFENDANTS' DEVICES FOR SOCIAL SCORING, TORTUOUS ELECTION
INTERFERENCE AND NANO-TECH SYSTEMS FOR UNCONSTITUTIONAL SURVEILLANCE
with Exhibits 1 through 21

The Honorable Clerk of the Court,

Pursuant to the Memorandum-Decision and Order of June 26, 2020 by the Honorable Senior Judge
Gary L. Sharpe, shown as Exhibit 1, because of the supporting evidence threat described in the
Subject Petition among the reasons listed at Petition Summary at paragraph 97 that the Proposed
Plaintiff-Intervener is a targeted NEW YORKER who individually and for the Committee seeks
relief of the Court with time of the essence with irreparable harm to enlarge restraint of Defendants'
malicious infliction of Plaintiffs' religious liberty injury and who are in conspiracy with listed
entities / persons to single out Petitioner vulnerabilities to physical threat and seeks to protect New
Yorkers from insidious unconstitutional surveillance; and

Accordingly, with due Notice of this Petition Request to the other Trustee Proposed Plaintiff-
Intervener for permission to file herewith for permission of the Court to intervene is the original
singled sided Petition with Exhibits so affirmed 17 July 2020 with two(2) back and front copies for
the court and having been duly served by regular mail upon counsels for Defendants, Plaintiffs and
NDNY US Attorney; and

Christopher Earl Strunk Trustee for Ad Hoc New Yorker Republican Committee declare, certify,
verify, and state under penalty of perjury that the foregoing is true and correct with 28 USC §1746.

 

Sincerely, Ad Hoc New Yorker Republican Committee

Dated: July 1& 2020 Gx & x ae
Lake Luzerne, New York ay7e —

Christopher Earl Strunk in esse Sui Juris in propria persona
Trustee for the Ad Hoc New Yorker Republican Committee
All Rights Reserved Without Prejudice

Attached: Original Petition for Intervention Relief
Two back and front copies, Certificate of Service
Case 1:20-cv-00651-GLS-DJS Document 41-1 Filed 07/20/20 Page 2 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

REV. STEVEN SOOS et al., 20-cv-651 (GLS/DJS)
Plaintiffs,
Vv.

ANDREW M. CUOMO et al.,
Defendants.

 

CERTIFICATE OF SERVICE BY U.S. MAIL

The Trustee of the Ad Hoc New Yorker Republican Committee HEREBY CERTIFIES that on
this 18"" day July, 2020, caused a true and correct copy of The Petition for THE AD HOC NEW
YORKER REPUBLICAN COMMITTEE INTERVENTION TO ENLARGE THE
PRELIMINARY INJUNCTION TO RESOLVE DEFENDANTS' DEVICES FOR SOCIAL
SCORING, TORTUOUS ELECTION INTERFERENCE AND NANO-TECH SYSTEMS
FOR UNCONSTITUTIONAL SURVEILLANCE with Exhibits 1 through 21 so affirmed on 17
July 2020 along with a copy of the Petition Letter to the Honorable Clerk of the Court requesting to
Intervene annexed to be served upon Parties' Counsels by first class United States Postal Service
mail postage prepaid and by complimentary email marked for delivery to:

CHRISTOPHER A. FERRARA, ESQ. HON. JAMES E. JOHNSON
148-29 Cross Island Parkway, Corporation Counsel of the City of New York
Whitestone, NY 11357 New York City Law Department
100 Church Street
MICHAEL McHALE, ESQ New York, NY 10007
10506 Burt Circle , Ste 110
Omaha, NE 68114 The Honorable Grant C. Jaquith
the United States Attorney for the Northern
HON. LETITIA JAMES District of New York
New York State Attorney General U.S. Attorney's Office
The Capitol 445 Broadway, Room 218
Albany, NY 12224 Albany, NY 12207-2924

Christopher Earl Strunk Trustee for the Ad Hoc New Yorker Republican Committee declare,
certify, verify, and state under penalty of perjury that the foregoing is true and correct with 28

USC §1746.
)
Dated: July 16 2020 Qh & a
Lake Luzerne, New York

Christopher Earl Strunk in esse Sui Juris in propria persona
Trustee for the Ad Hoc New Yorker Republican Committee

 

 

 
